Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/8/21 partially fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the reason in the following paragraph below.  It has been placed in the application file, but the information specified below referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specifically, the first three pages of the Information Disclosure Filing are not considered to be an actual Information Disclosure Statement since there is no column that provides a space, next to each document to be considered, for the examiner’s initials as required by 37 C.F.R. 1.98(a)(1)(ii).
Therefore, U.S. Patent application serial number 17/402,461 has not been considered by the examiner in the sense of the examiner considering a document listed on an Information Disclosure Statement.
Foreign patent document JP 2010-252220 has been considered by the examiner (in the IDS sense) as noted on the PTO-1449 mailed 11/1/21.
The first three pages of the Information Disclosure Statement are crossed out and attached hereto to clarify that those pages themselves do not form an Information Disclosure Statement listing documents that have been considered by the examiner.
The examiner notes for clarity that these first three pages are listed as an Information Disclosure Statement attachment on the PTO-37; however, they are not considered to be a compliant Information Disclosure Statement listing of documents to be considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/            Primary Examiner, Art Unit 2651